DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1, 3 and 5-15 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 01/12/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “generating output data, wherein if it has been determined that output data including audio with a three-dimensional effect has to be provided, the generation of the output data comprises including audio with a three-dimensional effect in said output data, and d) emitting the output data, wherein step b) comprises detecting if there are at least two audio emitters connected to the electronic device, and wherein: if there are at least two connected audio emitters, it is determined that output data including audio with a three-dimensional effect has to be provided, and if there are less than two connected audio emitters, 1t is determined that output data including audio with a three-dimensional effect does not have to be provided, wherein step c) comprises: - evaluating the received input data, - determining the output data that suits the evaluation of the received input data, and - generating the output data that suits the determination of step b) and the evaluation of the received input data, and wherein the audio with a three dimensional effect originates from a virtual source at a virtual position, the virtual position being the position of said virtual source which simulates the position of the digital assistance” as shown in the independent claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651 
        03/14/2022